Citation Nr: 0801563	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-34 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension for aid and attendance 
and for housebound status.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1992. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
special monthly pension for aid and attendance and for 
housebound status. 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

In a January 2005 letter, the veteran's private primary care 
physician summarized the veteran's medical status including 
cervical spine, lumbar spine, bilateral shoulder, hand, and 
foot disorders and stated that the veteran was unable to 
maintain any gainful employment.  None of the disorders are 
service-connected.  The physician did not comment on the 
veteran's ability to accomplish the daily activities of 
living in the home.  

In March 2005, a VA examiner noted that the veteran was not 
bedridden, hospitalized, or a resident of a nursing home.  
The examiner noted that the veteran was able to walk with the 
occasional use of a cane but had some dizziness and imbalance 
when rising from a seated position.  The veteran had no 
vision deficits using corrective lenses.  The veteran was not 
incontinent and could dress and prepare meals without 
assistance.  The veteran was able to leave the home but was 
unable to operate an automobile.  

Since the March 2005 evaluation, the veteran submitted 
medical evidence of additional surgery for his right shoulder 
in September 2005 and for his cervical spine in April 2006.  
Regrettably, the file does not contain medical assessments of 
his post-surgery disability status from any provider.  In 
correspondence in April 2006, the veteran stated that he 
required assistance in dressing, bathing, and meal 
preparation.  Because the veteran underwent several surgical 
procedures after the aid and attendance evaluation in March 
2005, and because the veteran provided a statement describing 
greater restrictions on his ability to perform the activities 
of daily living, records of post-surgery examination by the 
veteran's private or VA physicians and a current aid and 
attendance examination are necessary to decide the claim. 
In an October 2005 substantive appeal, the veteran checked 
two separate preprinted statements indicating that he did not 
desire a hearing.  However, in an attached letter, the 
veteran stated, "I choose to have a hearing without 
representation."  Clarification of the veteran's desire for 
a hearing is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the veteran the identity 
and address of the private or VA medical 
providers who conducted evaluations of 
his musculoskeletal disabilities after 
surgery in September 2005.  Request 
authorization from the veteran if 
necessary, obtain any available records, 
and associate the records with the claims 
file.  

2. Request that the veteran clarify 
whether he desires a hearing before the 
Board.  

3.  Schedule the veteran for a special 
examination for aid and attendance.  
Request that the examiner provide a 
complete evaluation of the effects of the 
veteran's disabilities in order that the 
Board may determine whether he is so 
helpless that regular aid and attendance 
is required.  Request that the examiner's 
assessment include, but not be limited 
to, an evaluation of such conditions as: 
inability of the appellant to dress or 
undress himself or to keep himself 
ordinarily clean and presentable; 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability of the appellant 
to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a). 
Request that the examiner also comment on 
whether the veteran is substantially 
confined to his dwelling or immediate 
premises and whether it is reasonably 
certain that the disabilities and 
resultant confinement will continue 
throughout his lifetime.  38 C.F.R. 
§ 3.352 (f).  

4.  Then, readjudicate the claim for 
special monthly pension.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative, if he 
appoints one, with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


